DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly filed claim 25 recites “transfer chamber includes a tray and a pipe configured to discharge the liquid out of the transfer chamber” and is not clear because claim 19 recites that the transfer chamber just receives the substrate, and the liquid supply chamber is configured to cover the pattern on the substrate with a liquid.  It is not clear as to what is meant by “discharge the liquid out of the transfer chamber”, since nothing in claim 19 recites that the substrate with the pattern in the transfer chamber has a liquid supplied on its surface, nor is there liquid on the pattern in the transfer chamber, and renders the claim indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-9, 12-15, 17-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui) in view of  U. S. Patent No. 5, 843, 627 (hereinafter referred to as Bok).
Yatsui, in [0004], [0029]-[0031], and figures 1-2, discloses a method and a system for processing a substrate that has a pattern formed on its surface wherein an aqueous solution is applied on to the pattern (pattern covered with a solution that includes water) and the pattern covered with the solution is irradiated with near-field light.  Yatsui teaches the same claimed substrate with a pattern that covered with the same claimed liquid (water) and the irradiation with the same claimed radiation (near field light).  Yatsui, in [0022], and [0028], discloses that the wavelength higher than that being absorbed is used and fluorine has absorption in wavelength as low as 200nm and thereby the irradiation used can be greater than 200nm and less than 400nm i.e., irradiation with near-field light above 200nm includes claimed 258nm (claims 1-2, 7, 13-14).  Yatsui, in figure 6c, and in [0047], discloses a resist pattern that is covered with the solution and subjected to near-field irradiation (claim 5).  Yatsui, in [0017], discloses that the pattern has concave and convex portions (pattern) (claim 21).  Yatsui, in [0017]-[0019], and [0040], discloses that the pattern on the substrate has surface roughness and that upon irradiation with near-field light surface roughness is reduced, and that the irradiation causes the convex portion to be removed (claim 12).  Yatsui, in [0003], and in abstract, discloses that the irradiation of the substrate is in a vacuum chamber (exposure chamber) i.e., the pressure of the chamber that the substrate is positioned (transfer chamber) in is less than that of the atmospheric pressure, and a coating solution is supplied (water supply chamber) (claims 15, 18).  Yatsui, in [0002]-[0017], discloses that the pattern can range in size and includes several 10 of nanometers (i.e., the half pitch is greater than 10nm) (claim 17). 
The difference between the claims and Yatsui is that Yatsui does not disclose that the solution positioned above the pattern consists of purified water or carbonated water, or that the liquid is removed by spin-drying or that the spin drying is performed after irradiating or the claimed resistance (claims 3, 6, 9, 19, 22).
Bok, in col 2, lines 40-51, discloses that the photosensitive pattern coated wafer is coated with deionized water (purified water) and then irradiated with light, wherein the light is the same claimed light and the same claimed liquid and will inherently and necessarily not cause the dissociation of water, and after irradiation the water is removed by spin drying (using a spin drying apparatus). Bok teaches the same claimed liquid that is positioned on the resist pattern surface and will inherently possess the claimed specific resistance.
Therefore, it would be obvious to a skilled artisan to modify Yatsui by employing the claimed liquid and processes on the formed resist pattern as taught by Bok because Bok, in col 1, lines 5-9, and col 4, lines 20-26, discloses that using deionized water on the resist pattern and then irradiating the water coated resist pattern prevents the falling of the fine patterns formed.
Claims 4, 10, 16, 23-24, 26-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui) in view of U. S. Patent No. 5, 843, 627 (hereinafter referred to as Bok) as applied to claims 1-3, 5, 7, 9, 11-15, 17-18, 22, and further in view of U. S. Patent Application Publication No. 7,364,839 (hereinafter referred to as Hayasaki).
Yatsui in view of Bok discussed in paragraph no. 5, above.
The difference between the claims and Yatsui in view of Bok is that Yatsui does not disclose that the liquid is supplied in one chamber or the pattern is irradiated in the second chamber (claim 16) or that the liquid is carbonated (claims 4, 10, 23) or the claimed transferring by a transfer arm recited in claims 26-27.
Hayasaki, in col 2, lines 11-18, discloses the use of transfer means (substrate holding mechanism) and in col 10, lines 5-10, discloses that pure water is supplied on the resist pattern in one chamber (water supply chamber) and then transferred to a slimming apparatus as disclosed in col 7, line 10, and col 10, lines 14-17, discloses that the slimming process involves the irradiation of the light on the water-coated resist pattern, and Hayasaki, in col 26, lines 9-26, discloses that the substrate with the resist pattern is transferred from the slimming apparatus (where it is irradiated) to a cleaning unit via a conveying robot (transfer arm) so as to be spin dried.  Hayasaki, in col 6, lines 5-9, col 7, lines 10-40, discloses that the water supplied on the resist pattern is carbonated (carbon dioxide containing water). Hayasaki, in col 25, lines 32-40 discloses a liquid supply system that supplies pure water to a developed resist pattern and then transfers to a spin drying unit (that spin dries the substrate with the pattern), and Hayasaki, in col 25, lines 41-44, discloses that the spin-dried substrate with the pattern is transferred by a conveying robot (transfer arm) to a slimming apparatus (where irradiation occurs, col 25, lines 52-54), and then transferred to a cleaning unit (col 26, lines 21-25) where the substrate with the resist pattern is spin-dried.
Therefore, it would be obvious to a skilled artisan to modify Yatsui in view of Bok by employing Hayasaki’s different systems for irradiation and water supply and spin-drying because Yatsui already teaches irradiation the pattern with light to planarize uneven portions, and Yatsui uses different systems for the supplying of water and a different system to perform exposure.   It would be obvious to a skilled artisan to modify Yatsui in view of Bok by using carbonated water as taught by Hayasaki because Hayasaki in col 6, lines 5-10, and lines 27-29, and col 5, lines 47-50, discloses that using the carbonated water on the resist pattern enables a slimming in resist pattern dimension and thereby a pattern of desired dimension.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui) in view of U. S. Patent No. 5, 843, 627 (hereinafter referred to as Bok) as applied to claims 1-3, 5, 7, 9, 11-15, 17-18, 22, and further in view of U. S. Patent Application Publication No. 2006/0162858 (hereinafter referred to as Akimoto).
Yatsui in view of Bok is discussed in paragraph no. 5, above.
The difference between the claim and Yatsui in view of Bok is that Yatsui in view of Bok does not disclose the claimed alignment chamber recited in claim 20.
Akimoto, in [0140], [0141] discloses that an alignment device is used to detect the alignment mark on the substrate.
Therefore, it would be obvious to skilled artisan to modify Yatsui in view of Bok by using an alignment device as taught by Akimoto because Akimoto in [0142], discloses that using an alignment device enables the determination of the proper exposure/exposure time on the wafer and use the alignment device to make comparison with previously registered correct patterns.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed , with respect to the rejection(s) of claim(s) 1-20, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections made in the previous office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-10, 12-27, see paragraph nos. 3, 5-7, above.
With respect to applicant’s argument that Yatsui does not disclose the claimed newly recited liquid, Yatsui teaches the solution being present on the resist pattern while being subjected to irradiation, however, Bok is relied upon to disclose that the solution on the resist pattern can consists of either pure water or carbonated water.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 21, 2022.